MANULIFE FINANCIAL CORPORATION (the “Company”) – Report of Voting Results of Matters Submitted to a Vote of Common Shareholders at the Annual Meeting of the Company held May 7, 2015 (the “Meeting”) The following matters were put to vote at the Meeting, and pursuant to National Instrument 51-102, the voting results were as follows: 1. Election of Directors A ballot was conducted for the resolution to elect directors of the Company until the next Annual Meeting. The following nominees were elected as directors: NAME OF NOMINEE VOTES FOR % VOTES WITHHELD % Joseph P. Caron 96.94% 3.06% John M. Cassaday 988,077,822 94.62% 5.38% Susan F. Dabarno 97.00% 3.00% Richard B. DeWolfe 99.26% 0.74% Sheila S. Fraser 98.81% 1.19% Donald A. Guloien 99.52% 0.48% Luther S. Helms 99.38% 0.62% Tsun-yan Hsieh 95.97% 4.03% P. Thomas Jenkins 99.19% 0.81% Donald R. Lindsay 99.41% 0.59% John R. V. Palmer 98.62% 1.38% C. James Prieur 96.97% 3.03% Andrea S. Rosen 99.59% 0.41% Lesley D. Webster 96.19% 3.81% 2. Appointment of Auditor A ballot was conducted for the resolution to appoint Ernst & Young LLP as auditors of the Company until the next Annual Meeting.Ernst & Young LLP was appointed. VOTES FOR % VOTES WITHHELD % 98.57% 1.43% 3. Advisory resolution accepting approach to executive compensation A ballot was conducted for the advisory resolution accepting approach to executive compensation.The advisory resolution was approved. VOTES FOR % VOTES AGAINST % 90.77% 9.23%
